
	

113 HR 4909 IH: Permanent Families for All Children Act
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4909
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. Langevin introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide States with assistance in finding a permanent home for every child.
	
	
		1.Short titleThis Act may be cited as the Permanent Families for All Children Act.
		2.3-year limit on Federal reimbursement of foster care maintenance payments for child not in a legal
			 guardianship or kinship guardianship arrangementSection 474 of the Social Security Act (42 U.S.C. 674) is amended by adding at the end the
			 following:
			
				(h)Limitation on number of months for which foster care maintenance payments made on behalf of a child
			 not in a legal guardianship or kinship guardianship arrangement may be
			 reimbursedNotwithstanding any other provision of this part, a foster care maintenance payment made on behalf
			 of a child shall not be taken into account for purposes of this section
			 after such a payment has been made on behalf of the child for 36 months
			 (whether or not consecutive) ending after the effective date of this
			 subsection, unless the child is in a legal guardianship or kinship
			 guardianship arrangement..
		3.1-year limit on Federal reimbursement of foster care maintenance payments for child in child-care
			 institutionSection 474 of the Social Security Act (42 U.S.C. 674), as amended by section 2 of this Act, is
			 amended by adding at the end the following:
			
				(i)Limitation on number of months for which foster care maintenance payments made to child-Care
			 institutions on behalf of a child may be reimbursedNotwithstanding any other provision of this part, a foster care maintenance payment made to a
			 child-care institution on behalf of a child residing in the institution
			 shall not be taken into account for purposes of this section after such a
			 payment has been made to 1 or more such institutions on behalf of the
			 child for 12 months (whether or not consecutive) ending after the
			 effective date of this subsection..
		4.Elimination of AFDC eligibility requirement for foster care maintenance payments
			(a)Elimination of income eligibility requirement
				(1)In generalSection 472(a) of the Social Security Act (42 U.S.C. 672(a)) is amended—
					(A)in paragraph (1), by striking if and all that follows and inserting if the removal and foster care placement met, and the placement continues to meet, the requirements
			 of paragraph (2).; and
					(B)by striking paragraphs (3) and (4).
					(2)Conforming amendments
					(A)Section 470 of such Act (42 U.S.C. 670) is amended by striking who otherwise would have been eligible for assistance under the States plan approved under part A
			 (as such plan was in effect on June 1, 1995).
					(B)Section 479B(c)(1)(C)(ii) of such Act (42 U.S.C. 679c(c)(1)(C)(ii)) is amended—
						(i)by striking the following shall apply: and all that follows through Only and inserting only; and
						(ii)by striking subclause (II).
						(b)Replacement of Federal matching rate applicable to foster care maintenance payments and related
			 costs
				(1)In generalSection 474(a)(1) of such Act (42 U.S.C. 674(a)(1)) is amended to read as follows:
					
						(1)an amount equal to the foster care partnership rate applicable to the State for the quarter, as
			 determined under subsection (k), of the total amount expended during the
			 quarter as foster care maintenance payments under section 472 for children
			 in foster family homes or child-care institutions (or, with respect to
			 such
			 payments made during the quarter under a cooperative agreement or contract
			 entered into by the State and an Indian tribe, tribal organization, or
			 tribal consortium for the administration or payment of funds under this
			 part, an amount equal to the Federal medical assistance percentage (as
			 defined in section 1905(b)) that would apply under section 479B(d) (in
			 this paragraph referred to as the tribal FMAP) if the Indian tribe, tribal organization, or tribal consortium made such payments under a program
			 operated under that section, unless the tribal FMAP is less than the
			 Federal medical assistance percentage that applies to the State); plus.
				(2)Foster care partnership rateSection 474 of such Act (42 U.S.C. 674), as amended by sections 2 and 3 of this Act, is amended by
			 adding at the end the following:
					
						(k)The Secretary, in consultation with a State, shall determine the foster care partnership rate
			 applicable to the State for a quarter so that the total of the amounts
			 payable to the State under subsection (a)(1) for the fiscal year in which
			 the quarter occurs equals the total of the amounts required to be paid to
			 the State under subsection (a)(1) (as in effect just before the 1st
			 quarter for which this subsection is in effect with respect to the State)
			 for the 4 quarters preceding such 1st quarter.
						.
				(c)Effective date
				(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the
			 1st day of the 1st calendar quarter that begins after the date of the
			 enactment of this Act.
				(2)State option to delay effective dateA State may elect to delay the effectiveness of the amendments made by this section with respect to
			 the State for not more than 3 years.
				5.Eligibility of child in residential treatment program for half of regular foster care maintenance
			 paymentsSection 472(b) of the Social Security Act (42 U.S.C. 672(b)) is amended by inserting , except that, while the child is in a residential treatment program, the payments may continue to
			 be made on behalf of the child at 50 percent of the level at which the
			 payments that would otherwise be made before the period.
		6.Effective date
			(a)In generalExcept as otherwise provided in this Act, the amendments made by this Act shall take effect on the
			 1st day of the 12th month beginning on or after the date of the enactment
			 of this Act, and shall apply to payments under part E of title IV of the
			 Social Security Act for calendar quarters ending on or after such date.
			(b)Delay permitted if state legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than
			 legislation appropriating funds) is required in order for a State plan
			 developed pursuant to part E of title IV of the Social Security Act to
			 meet the additional requirements imposed by the amendments made by this
			 Act, the plan shall not be regarded as failing to meet any of the
			 additional requirements before the 1st day of the 1st calendar quarter
			 ending after the first regular session of the State legislature that
			 begins after the date of the enactment of this Act. For purposes of the
			 preceding sentence, if the State has a 2-year legislative session, each
			 year of the session is deemed to be a separate regular session of the
			 State legislature.
			7.Increased funding for caseworker training on child-focused recruitment and retentionThe Secretary of Health and Human Services shall increase the proportion of the amounts expended by
			 a State for caseworker training on child-focused recruitment and retention
			 with respect to which the State is entitled to a payment under section
			 474(a)(3)(B) of the Social Security Act for each of fiscal years 2015
			 through 2019, so that the aggregate of the additional amounts required to
			 be paid by reason of this section for the fiscal year involved equals the
			 amount that the Director of the Office of Management and Budget determines
			 is the net amount of reduced mandatory spending for the fiscal year as a
			 result of the enactment of the preceding provisions of this Act.
		8.Unused savings to be spent on child welfare programsThe amount specified in section 425 of the Social Security Act for each of fiscal years 2015
			 through 2019 shall be increased by the savings from the preceding
			 provisions of this Act for the then preceding fiscal year, as computed
			 using the most recent baseline of the Congressional Budget Office.
		9.Public service loan forgiveness for social workersSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended by adding at the
			 end the following:
			
				(5)Loan cancellation for certain social workersIn the case of a borrower who works in social work in a public child or family service agency,
			 paragraph (1) shall be applied—
					(A)by substituting 60 for 120 both places it appears; and
					(B)by striking after October 1, 2007 and inserting after the date of enactment of the Permanent Families for All Children Act..
		
